Citation Nr: 0901402	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  99-18 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bilateral 
hearing loss.

This claim has been before the Board previously.  In January 
2004, the Board remanded the claim for additional development 
and adjudicative action, to include providing him with an 
examination.  When the case came back to the Board in 
September 2005, it found that some identified medical records 
had not been obtained and remanded the claim again for such 
development.  The case has been returned to the Board for 
further appellate review. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has a bilateral hearing loss disability for VA 
compensation purposes, and there is no competent evidence 
linking any extant hearing loss to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in January 2002 and September 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA provided notice of how disability 
evaluations and effective dates are assigned in October 2006.  
See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Thus, the veteran did not receive notice of all the elements 
prior to the April 2002 rating decision on appeal; however, 
any prejudice that failure caused was harmless for two 
reasons: (1) the claim was readjudicated in supplemental 
statements of the case issued in June 2005, February 2006, 
and September 2008; and, (2) as the preponderance of the 
evidence is against entitlement to service connection for 
bilateral hearing loss, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including private medical records.  VA provided the 
veteran with a hearing before the Board, which took place in 
May 2003, and a VA examination.  

Additional private medical record were received after the 
Board's September 2005 remand which indicate that the veteran 
may have a current hearing loss disability for VA purposes.  
In the December 2008 informal hearing presentation, the 
representative argued that VA had to have such medical record 
interpreted or the Board would be making a medical 
determination in violation of Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991). The Board disagrees that it must remand 
the claim for interpretation of that examination, which 
reasons are explained below.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  

Analysis

The veteran asserts he developed hearing loss from noise 
exposure in service.  At the May 2003 hearing before the 
undersigned, the veteran testified that he entered service 
without any hearing loss.  He stated that he was in an 
artillery unit in service, which exposed to him to loud 
noises.  The veteran described being in close proximity to 
the weapons when they were being fired.  He stated that after 
service, he worked for a company that made trucks, but was 
given proper hearing protection at the plant.  The veteran 
reported noticing deterioration in his hearing since service 
discharge.  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions and 
testimony, service treatment records, private medical 
records, and a VA examination report.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural 
hearing loss, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
finding entitlement to service connection for bilateral 
hearing loss.  The entrance examination, conducted in 
February 1968, and separation examination, conducted in June 
1970, show no change in the veteran's hearing during service, 
which hearing was normal at both times.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

The veteran had filed a claim of entitlement to service 
connection for a left ear hearing loss in 1973.  An April 
1973 VA medical record shows that he was sent to the ear 
clinic and "no defect was noted in his hearing."  They did 
find excess cerumen, which they attributed to the cause of 
the veteran's decreased ability to hear.  The April 1973 
audiological evaluation shows a hearing loss which did not 
meet the criteria of 38 C.F.R. § 3.385.  The veteran 
underwent a VA audiological evaluation in January 2005, and 
the audiologist stated the veteran's hearing was normal for 
VA rating purposes.

A June 2006 private medical record shows a diagnosis of 
bilateral sensorineural hearing loss and an audiological test 
which seems to indicate that the veteran would meet the 
criteria under the provisions of 38 C.F.R. § 3.385.  

Assuming arguendo that the June 2006 record is competent 
evidence of a hearing loss for VA rating purposes, the record 
reveals no competent evidence of a nexus between the 
diagnosis of sensorineural hearing loss and service, to 
include manifestations of such to a compensable degree within 
one year following discharge from active duty.  In fact, 
there is evidence to the contrary.  Three years after the 
veteran's discharge from service, his hearing was normal.  
When examined in 2005-35 years after service-his hearing 
was still normal.  A diagnosis of sensorineural hearing loss 
more than 35 years after discharge from service is evidence 
against a finding that hearing loss was incurred in service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

The veteran's statements and testimony that his current 
hearing loss, if extant, is attributable to service are not 
competent to provide the necessary nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Simply put, as a lay 
person untrained in the field of medicine, he is not 
competent to offer a medical opinion addressing the etiology 
of his hearing loss.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The claim is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


